Mr. Justice Shepard
delivered the opinion of the Court.
We are clearly of the opinion that the court did not err in sustaining the demurrer to the first count. While it is true that the claim of Bowen is of a character akin to those provided for in the act of June 16, 1880, still we find nothing in the special act for his relief that brings his case within its provisions. Had this been the intention of Congress it would doubtless have been expressed. Tillson v. U. S., 100 U. S., 43. The words of the relief act referring the case to the Court of Claims for adjudication " according to law and the practice of said court,” instead of referring to the act of June 16, 1880, seems to us rather to refer to the act creating the Court of Claims itself and regulating the practice therein.
This construction would bring the claim under the rule prescribed in Sec. 1091 Revised Statutes, that "No interest shall be allowed on any claim up to the time of rendition of judgment thereon by the Court of Claims unless upon a contract expressly stipulating for the payment of interest.”
Again, this claim had no standing in any court whatever until by act of Congress it was recreated and specially re*26ferred to the Court of Claims to be adjudicated by it exclusively. Under a familiar principle of law the judgment of that tribunal is conclusive of all points which were, or ought to have been, determined therein, and no other court can go behind it to administer relief not provided for thereby.
The question raised on the demurrer to the second count of the declaration is more difficult of solution. It is contended that this judgment of the Court of Claims bears interest from the date of its rendition until paid, at six per cent, per annum, under the provisions of Sections 829 and 713 of the Revised Statutes relating to the District of Columbia. Sec. 829 is, by its terms, confined exclusively to actions founded on contracts reduced into judgments on the common law side of the Supreme Court of the District, and provides that “ interest at the rate of six per cent, per annum shall be awarded on the principal sum due until the judgment shall be satisfied, and the amount which is to bear interest, and the time from which it is to be paid, shall be ascertained by the verdict of the jury sworn in the cause.” As we have before said this claim was not a contract upon which suit could have been maintained in any court of the District, and the claim for interest upon it has no support in Sec. 829, quoted above.
Sec. 713, which is the first section of an “Act to amend the usury laws of the District of Columbia,” provides: “ That the rate of interest upon judgments or decrees and upon the loan or forbearance of any money, goods or things in action, shall continue to be six dollars upon one hundred dollars, for one year, and after that rate for a greater or less sum, or for a longer or shorter time, except as hereinafter provided.” This section has been construed by the Supreme Court in Washington and Georgetown R. R. Co. v. Harmon, 147 U. S., 571.
The question in this case was, whether a judgment of the Supreme Court of the District of Columbia in an action of tort bore interest from the time of its rendition; it was held that it did not. In construing this Section 713, Fuller, C. *27J., delivering the opinion of the court, said: “This act related, as its title correctly stated, to the usury laws of the District, and the rate of interest at six per cent, was to continue, except as provided by the subsequent section, penalty being denounced for contracting in writing for a greater rate than ten, or verbally for a greater rate than six per cent. Judgments and decrees, as well as the loan or forbearance of money, goods or things in action, are referred to, but the act does not say that they shall bear interest in the future if they did not in the past. On the contrary, that which had been was to continue, and the changes wrought by the statute were only in the rate and the consequences of transgression. There is nothing to indicate a legislative intention to declare that all judgments and decrees should thereafterwards bear interest by virtue of the statute, or to make any change in that respect.”
If, therefore, a judgment regularly rendered in the Supreme Court of the District in a common law action of tort cannot bear interest, a fortiori it should not be permitted to run upon the judgment of the Court of Claims in this case.
The Court of Claims is a special tribunal created for the purpose of investigating and adjudicating such claims as Congress may have referred to it by the general law of its creation, or by special act from time to time, and which could not be maintained in any of the courts provided for in our judiciary system.
It might then well be held, that the judgments referred to in Section 713, are limited to the judgments and decrees of courts of general jurisdiction, proceeding under the ordinary rules of law and equity. In consequence of these views, we must hold that the assignment of error to the action of the court in sustaining the demurrer to the second count, is not well taken; and that the judgment of the court below must be in all things

Affirmed.